 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 307 
In the House of Representatives, U. S.,

April 1, 2009
 
RESOLUTION 
Providing for consideration of the bill (H.R. 1256) to protect the public health by providing the Food and Drug Administration with certain authority to regulate tobacco products. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 1256) to protect the public health by providing the Food and Drug Administration with certain authority to regulate tobacco products. All points of order against consideration of the bill are waived except those arising under clause 9 or 10 of rule XXI. The amendment printed in part A of the report of the Committee on Rules accompanying this resolution shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, to final passage without intervening motion except: (1) one hour of debate on the bill, as amended, equally divided and controlled by the chair and ranking minority member of the Committee on Energy and Commerce; (2) the amendment in the nature of a substitute printed in part B of the report on the Committee on Rules, if offered by Representative Buyer of Indiana, or his designee, which shall be in order without intervention of any point of order except those arising under clause 9 or 10 of rule XXI, shall be considered as read, and shall be separately debatable for thirty minutes equally divided and controlled by the proponent and an opponent; and (3) one motion to recommit with or without instructions. 
2.
(a)In the engrossment of H.R. 1256, the Clerk shall— 
(1)add the text of H.R. 1804, as passed by the House, as new matter at the end of H.R. 1256; 
(2)conform the title of H.R. 1256 to reflect the addition to the engrossment of H.R. 1804; 
(3)assign appropriate designations to provisions within the engrossment; and 
(4)conform provisions for short titles within the engrossment. 
(b)Upon the addition of the text of H.R. 1804 to the engrossment of H.R. 1256, H.R. 1804 shall be laid on the table. 
 
Lorraine C. Miller,Clerk.
